Case 1:18-cv-09778-KPF Document 93-1 Filed 06/21/19 Page 1 of 10

EXHIBIT A

 
Case 1:18-cv-09778-KPF Document 93-1 Filed 06/21/19 Page 2 of 10

NEW YORK STATE UNITED TEACHERS
AND SUBSIDIARY

Consolidated Schedule of Expenses
and Allocation Between Chargeable
and Nonchargeable Expenses

For the Year Ended August 31, 2017

Bonadio & Co., LLP
Certified Public Accountants

 
Case 1:18-cv-09778-KPF Document 93-1 Filed 06/21/19 Page 3 of 10

CONTENTS

INDEPENDENT AUDITOR'S REPORT
FINANCIAL STATEMENTS

Consolidated schedule of expenses and allocation between
chargeable and nonchargeable expenses ..........scccersesciereneeer eerste 4

Notes to consolidated schedule of expenses and allocation between
chargeable and nonchargeable CxPeNSeS .....cccsecssiseeceerneresesteea nesses 2-5
Case 1:18-cv-09778-KPF Document 93-1 Filed 06/21/19 Page 4 of 10

Bonadio & Co., LIP

Certified Public Accountants

INDEPENDENT AUDITOR’S REPORT

March 8, 2018

The Board of Directors
New York State United Teachers:

Report on the Consolidated Schedule of Expenses and Allocation between
Chargeable and Nonchargeable Expenses

We have audited the accompanying consolidated schedule of expenses and
allocation between chargeable and nonchargeable expenses of New York State
United Teachers (NYSUT) and its subsidiary NYSUT Building Corporation
(collectively, the Organization), for the year ended August 31, 2017, and the related
notes to the financial schedule.

Management’s Responsibility for the Consolidated Schedule of Expenses
and Allocation Between Chargeable and Nonchargeable Expenses
Management is responsible for the preparation and fair presentation of this
consolidated financial schedule in accordance with the basis of the definitions and
significant factors and assumptions described in Notes 2, 3, and 4. This includes
determining that this basis is an acceptable basis for the preparation of the
consolidated financial schedule in the circumstances. Management is also
responsible for the design, implementation, and maintenance of internal control
relevant to the preparation and fair presentation of the consolidated financial
schedule that is free from material misstatement, whether due to fraud or error.

Auditor’s Responsibility

Our responsibility is to express an opinion on this consolidated financial schedule
based on our audit, We conducted our audit in accordance with auditing standards
generally accepted in the United States of America. Those standards require that
we plan and perform the audit to obtain reasonable assurance about whether the
consolidated financial schedule is free from material misstatement.

An audit involves performing procedures to obtain audit evidence about the
amounts and disclosures in the consolidated financial schedule. The procedures
selected depend on the auditor's judgment, including the assessment of the risks
of material misstatement of the consolidated financial schedule, whether due to
fraud or error, In making those risk assessments, the auditor considers internal
control relevant to the entity’s preparation and fair presentation of the consolidated

6 Wembley Court financial schedule in order to design audit procedures that are appropriate in the

Albany, New York 12205 circumstances, but not for the purpose of expressing an opinion on the
p (518) 464-4080 effectiveness of the entity's internal control. Accordingly, we express no such
(518) 464-4087 opinion. An audit also includes evaluating the appropriateness of accounting
www.bonadio.com policies used and the reasonableness of significant accounting estimates made by

management, as well as evaluating the overall presentation of the consolidated
financial schedule.

We believe that the audit evidence we have obtained is sufficient and appropriate
to provide a basis for our audit opinion.

(Continued)

 

ALBANY © BATAVIA © BUFFALO « EAST AURORA * GENEVA *® NYC * ROCHESTER © RUTLAND, VT © SYRACUSE * UTICA
Case 1:18-cv-09778-KPF Document 93-1 Filed 06/21/19 Page 5 of 10

INDEPENDENT AUDITOR’S REPORT
(Continued)

Opinion
in our opinion, the consolidated financial schedule referred to above presents fairly, in all material
respects, the expenses of New York State United Teachers and its subsidiary NYSUT Building
Corporation and the allocation between chargeable and nonchargeable expenses for the year ended
August 31, 2017, in accordance with the basis of the definitions and significant factors and
assumptions described in Notes 2, 3, and 4.

Basis of Accounting

We draw attention to Notes 2, 3, and 4 which describe the basis of accounting. The consolidated
financial schedule is prepared on a basis other than accounting principles generally accepted in the
United States of America. The accompanying consolidated financial schedule is not intended to be a
complete presentation of the Organization’s consolidated financial statements. Our opinion is not
modified with respect to this matter.

Restriction on Use

This report is intended solely for the information and use of the Organization, NYSUT members, and
agency fee payers and is not intended to be and should not be used by anyone other than these
specified parties.

Bmadi«e F Gs. , LLP
Case 1:18-cv-09778-KPF Document 93-1 Filed 06/21/19 Page 6 of 10

NEW YORK STATE UNITED TEACHERS AND SUBSIDIARY
CONSOLIDATED SCHEDULE OF EXPENSES AND ALLOCATION BETWEEN CHARGEABLE

AND NONCHARGEABLE EXPENSES

FOR THE YEAR ENDED AUGUST 31, 2017

Provision for future cost of postretirement benefits

Payroll

Aid to locals

Employee benefits and payroil taxes
Rent and utilities

Organization affiliation dues
Depreciation and amortization
Newspaper production costs

Travel and related expenses

Office equipment repairs and rentals
Public relations

Property taxes

Conventions

Committees

Regional workshops

Office supplies

Special projects

Insurance

Special organizing projects
Professional fees
Telecommunication costs
Publications and information systems
Retiree services

Staff development

Postage

Miscellaneous and contingency
Political and legislative meetings
Security services

Contributions

Membership AD&D Insurance
Members’ legal defense reimbursements
Minor equipment

Less: reimbursement of expenses

Total operating expenses

Overall union allocation rates

 

 

 

 

Total Chargeable Nonchargeable
Expenses Expenses Expenses
$ 70,923,658 $ 67,849,333 $ 3,074,325
49,265 255 47,129,756 2,135,499
18,883,752 18,883,752 -
18,304,143 17,510,714 793,429
3,788,593 3,624,547 164,046
3,450,421 3,450,421 -
2,634,405 2,520,335 114,070
2,164,119 - 2,164,119
2,000,470 1,913,850 86,620
4,855,246 1,774,914 80,332
1,752,727 1,594,424 158,303
1,656,791 1,585,052 71,739
1,517,232 1,517,232 -
1,424,548 1,408,881 15,667
4,301,759 1,301,759 -
41,203,874 4,059,814 144,060
4,113,597 839,281 274,316
1,101,842 4,054,132 47,710
859,570 273,881 585,689
736,960 736,960 -
731,900 700,209 31,694
609,449 583,060 26,389
551,504 528,656 22,848
493 862 493,862 -
451,818 432,254 19,564
376,091 359,806 16,285
280,356 14,735 265,621
163,182 156,116 7,066
117,333 “ 117,333
67,016 67,016 -
55,379 55,379 -
15,020 14,370 650
189,851,872 179,434,501 10,417,371
2,783,218 2,662,705 120,513
$ 187,068,654 $ 176,771,796 _$ 10,296,858
100,00% 94.50% 5.50%

 

The accompanying notes are an integral part of the consolidated schedule of expenses and allocation between chargeable

and nonchargeable expenses
1
Case 1:18-cv-09778-KPF Document 93-1 Filed 06/21/19 Page 7 of 10

NEW YORK STATE UNITED TEACHERS AND SUBSIDIARY

NOTES TO CONSOLIDATED SCHEDULE OF EXPENSES AND
ALLOCATION BETWEEN CHARGEABLE AND NONCHARGEABLE EXPENSES
AUGUST 31, 2017

1.

THE ORGANIZATION

New York State United Teachers (NYSUT) is a labor organization that through a representative
democratic structure improves the professional, economic and personal lives of its members and
their families, strengthens the institutions in which they work and furthers the cause of social
justice through the trade union movement.

NYSUT Building Corporation was formed to hold title to real property utilized by NYSUT and
certain related entities.

The two companies, together, are hereafter referred to as the “Organization.”

Under law, individuals who have chosen not to become a member of NYSUT are entitled to
reduced fees, The refund or the reduction of fees is related to the pro rata share of total
expenses incurred by NYSUT that aided in causes of a political and ideological nature that are
only incidentally related to the terms and conditions of employment. NYSUT estimates the pro
rata share of nonchargeable expense used to determine such refunds and reductions based on
the definitions in Note 3, which are based on management's interpretation of legal precedent.

SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES

Basis of Presentation

The accompanying consolidated financial schedule was prepared for the purpose of determining
the agency fee cost of services rendered by the Organization for employees represented by, but
not members of, the Organization. The accompanying consolidated financial schedule is not
intended to be a complete presentation of the Organization’s financial position, changes in net
deficit, or its cash flows in accordance with generally accepted accounting principles.

Basis of Consolidation

The consolidated financial schedule of expenses and allocation between chargeable and
nonchargeable expenses includes the accounts of New York State United Teachers and its
wholly-owned subsidiary NYSUT Building Corporation. All significant transactions and balances
between the entities have been eliminated.

Use of Estimates

The preparation of consolidated financial information in accordance with the basis of
presentation described in Notes 2, 3, and 4 requires management to make estimates and
assumptions that affect the reported amounts of expenses during the reporting period. Actual
results could differ from those estimates.

Depreciation
Property assets other than transportation equipment are depreciated by the straight-line method,
at rates calculated to amortize the cost of the assets over their respective estimated lives.

Transportation equipment is depreciated by accelerated methods, at rates calculated to amortize
the cost of the automobiles over their respective estimated useful lives.
Case 1:18-cv-09778-KPF Document 93-1 Filed 06/21/19 Page 8 of 10

DEFINITIONS

The following definitions of chargeable and nonchargeable expenses are based on existing
law and the Organization's interpretation of relevant court cases as applicable to public sector
employees.

Total Expenses

Total expenses include total operating expenses incurred by the Organization, less expenses
incurred by the board designated Advocacy, Legal Representation and Solidarity Funds, as
these are funded by separate and distinct revenues.

Chargeable Expenses

Chargeable expenses are those incurred by the Organization which reflect the costs of
operations of the Union and those incurred for the purpose of assisting, directly or indirectly,
affiliated local unions and their members with respect to terms and conditions of employment.

Nonchargeable Expenses

Nonchargeable expenses are those of an ideological or political nature only incidentally
related to terms and conditions of employment. Also included as a category of nonchargeable
expenses are "members’ only benefits” or union benefits available only to members.

The term “political” is defined as support of, or opposition to, political parties or candidates for
political office and expenses associated with fund raising for such activities. Also included in
the definition of “political” are voter registration and political get out the vote efforts. The term
“ideological” is defined as support for certain positions that the Union may take which are not
work-related or do not have an impact on the terms and conditions of employment of
employees represented by the Union or its affiliates.

The following are examples of expenses classified as nonchargeable: membership political
education such as union sponsored phone banks for voter registration or to get out the vote:
international affairs; activities concerning judicial nominations; endorsements of political
candidates; representing the Organization at fundraising and charitable events and representing
the Organization in volunteer activities of an ideological nature.

SIGNIFICANT FACTORS AND ASSUMPTIONS

Payroll
Payroll expenses for employees in the Organizing department have been determined to be
100% nonchargeable.

Payroll expenses for other employees have been allocated to nonchargeable based upon a
survey of time spent by all NYSUT personnel on nonchargeable activities for the year ended
August 31, 2017.

Employee Benefits and Payroll Taxes and Provision for Future Cost of Postretirement
Benefits

These expenses are allocated on the basis of payroll expense allocations described in the
payroll note above.

Overhead Expenses and Reimbursement of Expenses

The nonchargeable allocations of these expenses and reimbursement of expenses were
determined by computing the ratio between nonchargeable personnel expenses to total
personnel expenses, the result was applied to the various overhead expenses and
reimbursement of expenses.
Case 1:18-cv-09778-KPF Document 93-1 Filed 06/21/19 Page 9 of 10

| SIGNIFICANT FACTORS AND ASSUMPTIONS (Continued)

Aid to Locals ;

Aid to locals includes reimbursements to local unions for grievances and arbitrations; affiliate
support in connection with collective bargaining issues and actions and direct field support
provided to large city locals for collective bargaining and work-related interests of their members.
Therefore, these expenses have been determined to be 100% chargeable.

Organization Affiliation Dues
All organization affiliation dues were determined to be 100% chargeable.

Conventions
All convention costs were determined to be 100% chargeable.

Public Relations

Public relations expenses consist primarily of expenses for media campaigns. Media campaigns
undertaken for the purpose of assisting affiliated local unions and their members, directly or
indirectly, with respect to terms and conditions of employment are considered 100% chargeable.
Media buys of a political or ideological nature are deemed to be 100% nonchargeable.

Newspaper Production Costs

Printing and publishing expenses of the NYSUT United and NY Teacher newspapers are
allocated based on the specific content of articles. Articles considered political or ideological in
nature are determined to be nonchargeable. The nonchargeable expenses are calculated based
upon the current per column inch advertising rate for endorsed vendors. The NYSUT United and
NY Teacher circulation includes both the Organizations members and agency fee payers.

Special Projects

This category includes projects that are germane to work-related issues and are determined to
be 100% chargeable. Also included in this category are activities designed to carry out the
Organization's civic and social mission. These activities are determined to be 100%
nonchargeable. The remaining expenses in this category are allocated using a nonchargeable
allocation ratio described in the overhead expenses and reimbursement of expenses note
above.

Regional Workshops
The Organization sponsors numerous workshops available to members and agency fee payers
which are determined to be 100% chargeable.

Committees

This category includes expenses for committees formed to discuss a variety of work-related
issues and are determined to be 100% chargeable. Also included in this category are
committees formed to carry out the Organization's civic and social mission. These expenses are
determined to be 100% nonchargeable.

Political and Legislative Meetings

Lobbying and legislative activities with respect to work-related issues are determined to be 100%
chargeable. Included in this category are expenses for membership political education such as
union sponsored phone banks for voter registration or to get out the vote. These expenses are
determined to be 100% nonchargeable. The remaining expenses in this category are allocated
using a nonchargeable allocation ratio described in the overhead expenses and reimbursement
of expenses note above.
Case 1:18-cv-09778-KPF Document 93-1 Filed 06/21/19 Page 10 of 10

SIGNIFICANT FACTORS AND ASSUMPTIONS (Continued)

Office Supplies

Included in this category is the cost of the membership cards which is determined to be 100%
nonchargeable. The remaining expenses in this category are allocated using a nonchargeable
allocation ratio described in the overhead expenses and reimbursement of expenses note
above.

Contributions

All contributions are determined to be 100% nonchargeable.

SUBSEQUENT EVENTS

Subsequent events have been evaluated through March 8, 2018, which is the date the

consolidated schedule of expenses and allocation between chargeable and nonchargeable
expenses was available to be issued.
